LETTS, Judge.
The defendant was placed on probation as a consequence of a cocaine possession charge. Upon violating that probation, he was sentenced to a term of imprisonment and to “serve 50.3 hours of community service pursuant to F.S. 27.3455.” The judgment was rendered on February 8, 1988. We reverse that part of the judgment calling for community service.
Section 27.3455, Florida Statutes (1987), no longer contains a provision for community service. That particular provision was repealed effective October 1, 1986. Since the repeal occurred prior to sentencing, the imposition of community service must be stricken. Hollis v. State, 525 So.2d 498 (Fla. 5th DCA 1988); Kinser v. State, 531 So.2d 429 (Fla. 4th DCA 1988).
In all other respects, this cause is affirmed.
AFFIRMED IN PART; REVERSED IN PART.
ANSTEAD and GARRETT, JJ., concur.